Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 24, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148611-2 & (89)                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  WILLIAM Q. TINGLEY III and                                                                               David F. Viviano,
  BRIDGET TINGLEY,                                                                                                     Justices
            Plaintiffs-Appellants,
  v                                                                  SC: 148611-2
                                                                     COA: 309537; 312177
                                                                     Kent CC: 11-009007-CZ
  PIONEER GENERAL CONTRACTORS,
  INC., DYKEMA EXCAVATORS, INC.,
  FIFTH THIRD BANCORP, and PNC
  FINANCIAL SERVICES GROUP, INC.,
                 Defendants-Appellees.

  ____________________________________/

          On order of the Court, the application for leave to appeal the December 17, 2013,
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 24, 2014
         h0616
                                                                                Clerk